The defendant was convicted of a violation of subdivision 2 of rule 15a of the Rules and Regulations of the Transit Commission. These rules were promulgated pursuant to subdivision 14 of section 61 of the Public Service Law (Cons. Laws, ch. 48; amd. L. 1934, ch. 900). The arresting officer testified that he stopped an omnibus which was used exclusively for the transportation of school children. He testified that he could not make actual count of the standing passengers due to the congestion but that there were more than the ten permitted by law. The omnibus was then carrying fifty-three passengers, consisting of fifty children, two adult teachers and the defendant driver. The omnibus was rated to carry twenty adults or thirty-four children and in addition ten standing passengers. Subdivision 2 of rule 15a reads as follows: "Standing passengers shall not be permitted in any omnibus when used exclusively for the transportation of school children in excess of 50% of the rated adult seating capacity of the omnibus whether engaged on franchise routes or otherwise." In an omnibus used exclusively for the transportation of school children, the seating capacity is based on an allowance of thirteen inches per child. (Rule 15.) We are told that the Legislature delegated the power to the Transit Commission to make the rules in question, of which rule 15a is one, following a special message of the Governor subsequent to an omnibus catastrophe in 1934 which resulted in the loss of a number of lives due in part to overcrowding. The rule in question was manifestly intended to prevent the carrier, in this instance, from carrying more than forty-four school children. The testimony disclosed that the defendant was carrying more than that number and that more than ten were standing. His guilt was established beyond a reasonable doubt.
The order of the Appellate Division should be reversed and the judgment of the Court of Special Sessions affirmed.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Ordered accordingly. *Page 305